Name: 2012/234/EU: Commission Implementing Decision of 27Ã April 2012 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2011 financial year (notified under document C(2012) 2883)
 Type: Decision_IMPL
 Subject Matter: EU finance;  accounting;  agricultural policy;  regions and regional policy
 Date Published: 2012-05-01

 1.5.2012 EN Official Journal of the European Union L 117/11 COMMISSION IMPLEMENTING DECISION of 27 April 2012 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2011 financial year (notified under document C(2012) 2883) (2012/234/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 33 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Under Article 30 of Regulation (EC) No 1290/2005, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for the clearance of accounts and a certificate regarding the integrality, accuracy and veracity of the accounts and the reports established by the certification bodies, clears the accounts of the paying agencies referred to in Article 6 of the said Regulation. (2) Pursuant to Article 5 of Commission Regulation (EC) No 883/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the keeping of accounts by the paying agencies, declarations of expenditure and revenue and the conditions for reimbursing expenditure under the EAGF and the EAFRD (2), the financial year for the EAGF accounts begins on 16 October of year N-1 and ends on 15 October of year N. In the framework of clearing the accounts, for the purpose of aligning the reference period for EAFRD expenditure with that of the EAGF, account should be taken for the 2011 financial year of expenditure incurred by the Member States between 16 October 2010 and 15 October 2011. (3) The second subparagraph of Article 10(2) of Commission Regulation (EC) No 885/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the accreditation of paying agencies and other bodies and the clearance of the accounts of the EAGF and of the EAFRD (3) lays down that the amounts that are recoverable from, or payable to, each Member State, in accordance with the accounts clearance decision referred to in the first subparagraph of Article 10(1) of the said Regulation, shall be established by deducting the intermediate payments in respect of the financial year concerned from the expenditure recognised for the same year in accordance with paragraph 1. The Commission shall deduct that amount from or add it to the following intermediate payment. (4) The Commission has checked the information submitted by the Member States and it has communicated to the Member States before 31 March 2012 the results of its verifications, along with the necessary amendments. (5) The annual accounts and the accompanying documents permit the Commission to take, for certain paying agencies, a decision on the completeness, accuracy and veracity of the annual accounts submitted. Annex I lists the amounts cleared by Member States and the amounts to be recovered from or paid to the Member States. (6) The information submitted by certain other paying agencies requires additional inquiries and their accounts cannot be cleared in this Decision. Annex II lists the paying agencies concerned. (7) Pursuant to Article 33(8) of Regulation (EC) No 1290/2005, 50 % of the financial consequences of non-recovery of irregularities shall be borne by the Member State concerned if the recovery of those irregularities has not taken place prior to the closure of a rural development programme within four years of the primary administrative or judicial finding, or within eight years if the recovery is taken to the national courts, or on the closure of the programme if those deadlines expire prior such closure. Article 33(4) of the said Regulation obliges Member States to submit to the Commission, together with the annual accounts, a summary report on the recovery procedures undertaken in response to irregularities. Detailed rules on the application of the Member States reporting obligation of the amounts to be recovered are laid down in Regulation (EC) No 885/2006. Annex III to the said Regulation provides the table that had to be provided in 2012 by the Member States. On the basis of the tables completed by the Member States, the Commission should decide on the financial consequences of non-recovery of irregularities older than four or eight years respectively. This decision is without prejudice to future conformity decisions pursuant to Article 33(5) of Regulation (EC) No 1290/2005. (8) Pursuant to Article 33(7) of Regulation (EC) No 1290/2005, after closure of a rural development programme Member States may decide not to pursue recovery. Such a decision may only be taken if the costs already and likely to be incurred total more than the amount to be recovered or if the recovery proves impossible owing to the insolvency, recorded and recognised under national law, of the debtor or the persons legally responsible for the irregularity. If that decision has been taken within four years of the primary administrative or judicial finding, or within eight years if the recovery is taken to the national courts, 100 % of the financial consequences of the non-recovery should be borne by the EU budget. In the summary report referred to in Article 33(4) of Regulation (EC) No 1290/2005 the amounts for which the Member State decided not to pursue recovery and the grounds for the decision are shown. These amounts are not charged to the Member States concerned and are consequently to be borne by the EU budget. This decision is without prejudice to future conformity decisions pursuant to Article 33(5) of the said Regulation. (9) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision, does not prejudice decisions taken subsequently by the Commission excluding from European Union financing expenditure not effected in accordance with European Union rules, HAS ADOPTED THIS DECISION: Article 1 With the exception of the paying agencies referred to in Article 2, the accounts of the paying agencies of the Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) in respect of the 2011 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, each Member State under each rural development programme pursuant to this Decision, including those resulting from the application of Article 33(8) of Regulation (EC) No 1290/2005, are set out in Annex I. Article 2 For the 2011 financial year, the accounts of the Member States paying agencies in respect of expenditure per rural development programme financed by the EAFRD, set out in Annex II, are disjoined from this Decision and shall be the subject of a future clearance of accounts Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 April 2012. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 171, 23.6.2006, p. 1. (3) OJ L 171, 23.6.2006, p. 90.